DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
2.	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

3.	The abstract of the disclosure is objected to because it contains more than 150 words.  Correction is required.  See MPEP § 608.01(b).

4.	The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should 

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6.	Claims 1, 5, 8 and 12 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5 and 16 of U.S. Patent No.10,130,891. Although the claims at issue are not identical, they are not patentably distinct from each other.

7.	Claims 1, 5, 8 and 12 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 16 of copending Application No. 16/197,323. Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

9.	Claims 1, 5, 8 and 12 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-7, 10-13 and 15-16 of U.S. Patent No.10,456,671. Although the claims at issue are not identical, they are not patentably distinct from each other.

10.	Claims 1, 5, 8 and 12 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 13-18, -20 of U.S. Patent No.10,058,778. Although the claims at issue are not identical, they are not patentably distinct from each other.

11.	Claims 1, 5, 8 and 12 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 14-15 of copending Application No. 16/812,191. Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Claim Rejections - 35 USC § 103
13.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

14.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
15.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

16.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein 

17.	Claims 1-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sloate et al. (US 7,878,908) hereinafter “Sloate” in view of Quinard et al. (US 2006/0150055) hereinafter “Quinard”.
As per claim 1, Sloate discloses a computer-implemented method, comprising:
receiving a request from a remote client to access interactive content (fig. 4, steps 150, 152, and 154; col. 8 line 48-60; figs. 1 and 3), the request received at a hosting service that includes one or more servers configured to execute a video game and generate the interactive content for the video game identified in the request, assigning the remote client to a server of the hosting service executing the video game and providing the interactive content for rendering (col. 6 lines 3-36, the user selects video game play by manipulating the same or different remote control device 72 while watching menu screens displayed on the appliance 66. These remote control inputs are provided to content server 62 via the interactive content distribution network 64 in the exemplary arrangement. The content server 62 may then, in turn, provide control signaling to interactive multiplexed video game server 68 indicating that a particular user at a particular location (e.g., hotel room) has requested a particular video game. The interactive multiplexed video game server 68 may retrieve the selected video game from encrypted game library 70 on user demand, decrypt and execute the video game, and provide the resulting display information to the particular user's appliance 66 via interactive content distribution network 64…interactive multiplexed video game server 68 can provide any number of real time video game execution sessions simultaneously);
However, Sloate does not explicitly disclose initiating a data rate test of the remote client by the hosting service, the data rate test conducted using data rate test stream used to determine a maximum available data rate of transmission between the remote client and the server of the hosting service streaming the interactive content, the data rate test includes, 
sending an increasingly higher data rate test stream to the remote client from the hosting service and receiving feedback at the server as to a level of packet loss and/or latency; and 
reducing the data rate test stream until the server receives the feedback from the remote client that the level of the packet loss and/or latency of the data rate test stream is within a predefined acceptable level over a period of time;
computing the peak data rate for transmission of the interactive content from the server, based on the feedback received from the remote client, the computed peak data rate used for setting an active data rate for said streaming of the interactive content of the video game from the server to the remote client and for setting a compression level of an encoder used by the server of the hosting service, 
In an analogous art, Quinard discloses initiating a data rate test of the remote client by the hosting service, the data rate test conducted using data rate test stream used to determine a maximum available data rate of transmission between the remote client and the server of the hosting service streaming the interactive content, the data rate test includes (paragraph 0035, the data transfer system continually `tests` the channel's capabilities in order to determine the maximum allowable data transfer rate), 
sending an increasingly higher data rate test stream to the remote client from the hosting service and receiving feedback at the server as to a level of packet loss and/or latency (fig. 2; paragraph 0035, as long as the end-user is receiving all of the transferred data packets, the transfer rate controller continues to increase the transfer rate (e.g., portion 203 of line 201).  Each time the data receiver determines that data has been lost during data transfer, i.e., that the transfer rate has exceeded the error threshold (e.g., location 205), feedback is provided to the transfer rate controller that directs the rate controller to decrease the transfer rate; see also fig. 5); and 
reducing the data rate test stream until the server receives the feedback from the remote client that the level of the packet loss and/or latency of the data rate test stream is within a predefined acceptable level over a period of time (paragraph 0035, …monitor the data received by the end-user, providing feedback to the transfer rate controller…Each time the data receiver determines that data has been lost during data transfer, i.e., that the transfer rate has exceeded the error threshold (e.g., location 205), feedback is provided to the transfer rate controller that directs the rate controller to decrease the transfer rate.  The transfer rate is then decreased (e.g., portion 207 of line 201) until the system is no longer experiencing packet loss…until the transfer rate is lowered to a level below the error threshold, the data sent to the end-user is severely degraded, typically to the point of being unacceptable (e.g., audio drop-outs, video drop-outs, etc.) see figs. 2 and 5), 
computing the peak data rate for transmission of the interactive content from the server, based on the feedback received from the remote client (paragraph 0035, the data transfer system continually `tests` the channel's capabilities in order to determine the maximum allowable data transfer rate as given by the channel's error threshold (line 101). More specifically, prior art systems monitor the data received by the end-user, providing feedback to the transfer rate controller. As long as the end-user is receiving all of the transferred data packets, the transfer rate controller continues to increase the transfer rate, thus attempting to optimize the transfer rate (e.g., portion 203 of line 201)), the computed peak data rate used for setting an active data rate for said streaming of the interactive content of the video game from the server to the remote client (intended use statement; in addition, the active data rate is interpreted as the adapted rate of the streamed data (i.e., dashed line 501) as shown in fig. 5) and for setting a compression level of an encoder used by the server of the hosting service, wherein the compression level the system can operate at a high transfer rate with minimal FEC encoding. Conversely, if the error rate is varying widely, or quickly, the system can operate at a reduced transfer rate with a higher level of FEC encoding, thus minimizing lost packets and maintaining data fidelity).
Therefore, it would have been obvious for one having skill in the art at the time of invention to modify the teachings of Sloate in view of Quinard by testing the channel’s capabilities between the remote client and a server in order to determine the maximum allowable data transfer rate (Quinard; paragraph 0035).
As per claim 2, Quinard discloses wherein computing the peak data rate includes, gathering statistics related to the data rate test performed by the server from the feedback received from the remote client; evaluating the statistics gathered from the data rate test (paragraph 0012, continually monitoring and assessing link quality and providing feedback to the transfer rate controller) to determine the peak data rate that is used for 
As per claim 3, Quinard discloses wherein the statistics used for computing the peak data rate includes attributes of a communication connection (Abstract, the quality of the data transfer link is assessed by an FEC decoder that determines if any errors occurred during data transfer and if errors are detected, the magnitude of the errors (i.e., FEC-correctable packets, FEC-uncorrectable packets). This information is used to generate a feedback message which is used by the transfer rate controller to adjust and optimize the data transfer rate for the link quality as determined at that point in time), attributes of users initiating the request for the interactive content (paragraph 0009, varying the amount of applied FEC based on feedback from the client).  
As per claim 4, Quinard discloses wherein the statistics includes one or more of packet loss, or latency, or max data rate allowed, or any combinations thereof (paragraphs 0012 and 0035). 
As per claim 5, Quinard discloses periodically monitoring the active data rate (paragraph 0035, the data transfer system continually `tests` the channel's capabilities in order to determine the maximum allowable data transfer rate as given by the channel's error threshold (line 101)) to determine if the level of the packet loss and/or latency has 
As per claim 6, Quinard discloses wherein the new active data rate is greater than the active data rate (see fig. 5, the second higher data rate is greater than the first higher data rate shown by dashed line 501).  
As per claim 7, Quinard discloses repeating the additional data rate test one or more times during a session of game play of the video game by the remote client (Abstract, continually monitoring and assessing link quality and providing feedback to the transfer rate controller, the transfer rate can be continually adapted to the varying link quality). 
As per claim 8, Quinard discloses wherein when the periodic monitoring determines that the level of packet loss and/or latency is greater than the predefined has exceeded the error threshold (e.g., location 205 as shown in fig. 2, which indicates the maximum available data rate has been reached); see also paragraph 0038. Paragraph 0035, …monitor the data received by the end-user, providing feedback to the transfer rate controller…Each time the data receiver determines that data has been lost during data transfer, i.e., that the transfer rate has exceeded the error threshold (e.g., location 205), feedback is provided to the transfer rate controller that directs the rate controller to decrease the transfer rate.  The transfer rate is then decreased (e.g., portion 207 of line 201) until the system is no longer experiencing packet loss…until the transfer rate is lowered to a level below the error threshold, the data sent to the end-user is severely degraded, typically to the point of being unacceptable (e.g., audio drop-outs, video drop-outs, etc.)), the reduced peak data rate used in setting a new active data rate for the streaming and for setting the compression level of the encoder used by the server for transmitting the interactive content (intended use statements). 
As per claim 9, Quinard discloses wherein the new active data rate is less than the active data rate (fig. 5, shows that some data rate after the first higher data rate shown by dashed line 501 are less than said first higher data rate). 
claim 10, Sloate discloses wherein the hosting service is associated with one or more datacenters, each of the one or more datacenters including a plurality of servers of the hosting service (figs. 1 and 2; col. 2 lines 1-20, centralized video game playing server; servers 62 are part of the centralized video game playing server). 
As per claim 11, Sloate and Quinard discloses wherein the server of the hosting service assigned to the remote client is located in a datacenter that is at a geographic distance to the remote client (Sloate; col. 2 lines 1-20), the geographic distance adds to a latency (it is known in the art that distance between senders and receivers adds to a latency), the latency is in part incorporated into the active data rate computed between the server and the remote client (Quinard; paragraphs [0009] and [0011], high speed data transfer or end-to-end speed, which is considered latency, is the primary advantage of the rate adaptive system). 
As per claim 12, arguments analogous to those applied for claims 1, 5 and 7 are applicable for claim 12. 
As per claims 13 and 14, arguments analogous to those applied for claim 5 are applicable for claims 13 and 14.

18.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (US 2006/0045020; US 6,973,501)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JEBARI whose telephone number is (571)270-7945.  The examiner can normally be reached on Mon-Fri: 09:00am-06:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED JEBARI/
Primary Examiner, Art Unit 2482